231 Ga. 269 (1973)
201 S.E.2d 444
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
v.
BASS.
27925.
Supreme Court of Georgia.
Argued June 11, 1973.
Decided October 25, 1973.
*270 Burnside, Dye & Miller, A. Montague Miller, for appellant.
Lanier, Powell, Cooper & Cooper, Jack L. Cooper, for appellee.
GUNTER, Justice.
An application for a writ of certiorari to the Court of Appeals of Georgia was granted by this Court to review the decision of the Court of Appeals in Bass v. State Farm Mut. Auto. Ins. Co., 128 Ga. App. 285 (196 SE2d 478). The case involves the interpretation and application of our uninsured motorist statute (Code Ann. § 56-407.1), and because of the issues involved we deemed the case to be of sufficient importance, insofar as future litigation in this area of the law is concerned, for this Court to either approve or disapprove of the decision rendered by the Court of Appeals in the case.
Having carefully reviewed the record, the statutory and case law applicable, and the majority and minority opinions in the Court of Appeals, we conclude that the majority opinion in the Court of Appeals is correct except for that portion thereof relating to the liability of the insurer for damages and attorney fees.
We consider the issue raised in this case to be one of first impression. Since the Court of Appeals divided 6-3 on the issue, and since this Court granted an application for a writ of certiorari to resolve the issue, we hold that the insurer was legally justified in litigating the issue and cannot, as a matter of law, be liable for the statutory penalty for bad faith under Code Ann. § 56-1206.
The majority opinion in the Court of Appeals, except for the part relating to statutory bad faith penalty, is approved and adopted by this Court.
Judgment affirmed in part; reversed in part. All the Justices concur, except Mobley, C. J., and Jordan, J., who dissent.